United States Court of Appeals
                      For the First Circuit



No. 13-1839

                            UNITED STATES,

                              Appellee,

                                   v.

                            LASHAUN CASEY,

                       Defendant, Appellant.



                             ERRATA SHEET

          The opinion of this Court issued on June 3, 2016 is
amended as follows:

          On the cover sheet replace “Jorgenson” with “Jorgensen”

          On   page   49,   line    5:    replace   “government”   with
“defendant”